DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I (method claims 1-13) and Species A (Figs. 1, 3-4E; reading on claims 1-7 of Group I) in the reply filed on 9/8/22 is acknowledged.  The traversal is on the ground(s) that there is not a serious search burden.  This is not found persuasive because the different inventions and species requires at least different searches (classification and/or text) as discussed in section 4 of the 7/12/22 action.
The requirement is still deemed proper and is therefore made FINAL.  Claims 8-20 are withdrawn.

AIA  or Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0047371 A1 (“Lee”) in view of US 9,899,441 B1 (“Cheng”).
Lee teaches:

    PNG
    media_image1.png
    343
    440
    media_image1.png
    Greyscale

Lee teaches: 
1. A method of fabricating a semiconductor device (see e.g. Figs. 3A-3F and associated text), comprising: 
forming an interconnect structure 25/26/35/36 over a front side (bottom side as shown) of a sensor substrate 31; 
thinning (evolution from Fig. 3A to Fig. 3B) the sensor substrate from a back side (top side as shown) of the sensor substrate; 
etching trenches 50 (Fig. 3D) into the sensor substrate; 
pre-cleaning (para 77) an exposed surface (within 50, see Fig. 3D) of the sensor substrate; 
growing a charge layer 62 (para 59-60, wherein it may be a “fixed charge film” that “may induced hole accumulation”, and “therefore, a dark current, dark level defects, white spot defects, and/or blooming defects may be further prevented and suppressed from being generated on the surface of the upper substrate 31”) directly on the pre-cleaned exposed surface of the sensor substrate; and 
forming isolation structures (insulating layer 63, within “pixel isolation trenches 50”, see para 66) within the etched trenches.  

Lee does not teach epitaxially growing the charge layer. 
Cheng teaches (see e.g. Figs. 8A-8C and associated text) epitaxially growing (col 2 lines 37-39 and 53-58; col 9 lines 18-22 and 63-65; col 10 lines 52-59) a charge layer 118/120/120a. The charge layer is formed directly on the pre-cleaned exposed surfaces of the sensor substrate 108 within trenches 106 that have been etched in order to eventually form DTI isolation trenches. Before forming the charge layer, a beneficial baking process is performed.

    PNG
    media_image2.png
    325
    486
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Cheng to the invention of Lee. In combination, Cheng’s “tri-layer passivation layer” 118/120/120a would replace layer 62 of Lee. The motivation to do so is that the combination produces the predictable results of using a baking process and a tri-layer passivation that reduce undercutting, repairs crystalline defects in the semiconductor substrate, which thus in turn reduces dark current, reduces white pixels, and increases performance (col 2 lines 49-53), which are problems that occur in the prior art (col 2 lines 17-26).

Lee and Cheng together further teach and/or suggest as obvious to one of ordinary skill in the art:

2. The method of claim 1, wherein the sensor substrate is a silicon (Lee, para 52) photodiode (para 54).  

3. The method of claim 1, wherein the charge layer comprises a material selected from boron-doped silicon, boron-doped silicon germanium, and boron-doped germanium (boron dopants, see e.g. Cheng col 3 lines 55-57; for silicon or SiGe, see col 3 lines 12-15 and 43-45; see also col 10 lines 44-46; the obviousness and motivation are the same as those discussed in claim 1).  

4. The method of claim 3, wherein a density of charge carriers in the charge layer is between 1 x1018/cm3 and 5x1021/cm3 (Cheng, col 3 lines 48-51; the obviousness and motivation are the same as those discussed in claim 1).  

7. The method of claim 1, wherein the isolation structures comprise a dielectric material selected from silicon oxide (para 66) and silicon nitride.  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0047371 A1 (“Lee”) in view of US 9,899,441 B1 (“Cheng”) and US 2021/0193704 A1 (“Sun”).
Lee and Cheng teach claim 1, but not wherein the charge layer has a thickness of between 5 nm and 50 nm.
Sun teaches wherein the charge layer (B-doped oxide 108 in trench 106, see Fig. 2) has a thickness of between 5 nm and 50 nm (e.g. 3-30 nm, see para 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Sun to the invention of Lee and Cheng. The motivation to do so is that the combination produces the predictable results of using Sun’s range of values for the thickness as a starting point for optimization, while “leav[ing] a depthwise recess in the trench” (para 26) and while using a value that is shown to be successful at passivating the etched surfaces with negative charges (para 20).
The Applicant has not presented persuasive evidence that the claimed thicknesses are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values).  Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  It has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (in re Aller). Thus, because the thickness would be a result-effective variable, because a thicker tri-layer of Cheng would fill in better larger defects and undercuts, while a thinner layer would not be able to fill in larger defects and undercuts. Thus, it would have been obvious to one of ordinary skill in the art to optimize the thickness value of Cheng, and the claimed range would have been found with routine experimentation and optimization. 
 See MPEP 2144.04(IV) and 2144.05(II), Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0047371 A1 (“Lee”) in view of US 9,899,441 B1 (“Cheng”) and US 2015/0041938 A1 (“Bedell”).
Lee and Cheng teach claim 1, but not wherein the epitaxial growth of the charge layer is performed at a temperature of 450 degrees C or less.  
	Bedell teaches wherein the epitaxial growth of silicon is performed at a temperature of 450 degrees C or less (para 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Sun to the invention of Lee and Cheng. The motivation to do so is that the combination produces the predictable results of forming a passivating, hydrogenated silicon layer at below 400 degrees, which passivates other epitaxial material while being a low enough temperature to be compatible with BEOL processing (para 21). This back-end-of-line (BEOL) consideration makes sense in Lee because the interconnects and dopants 40 are already present in the device and lower temperatures will results in less thermal budget, and less damage to those regions.

Conclusion
The prior art made of record, because it is considered pertinent to applicant's disclosure, but which is not relied upon specifically in the rejections above, is listed on the Notice of References Cited. US 20200066768 is another reference by Cheng having epitaxial layers in DTI trenches. US 2013/0113061 teaches forming doped regions 140 in trenches by either implantation doping or by diffusion from a solid layer in the trench (Figs. 3-4), followed by dielectric isolation formation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday-Friday from 9 am to 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin Parendo/Primary Examiner, Art Unit 2819